Exhibit 10.9

 



FIRST AMENDMENT TO LEASE

This First Amendment To Lease (this “Amendment”) is made as of this 18th day of
April, 2019, by and between 56 Mechanic Falls Road, LLC, a Delaware limited
liability company with a mailing address of 53 Forest Avenue, Old Greenwich,
Connecticut 06870 (“Landlord”), and KBS Builders, INC., a Delaware corporation
with a mailing address of 300 Park Street, Paris, Maine 04271 (“Tenant”).

WHEREAS, Landlord and Tenant are parties to a certain Lease Agreement dated
April 3 2019 (the “Lease”), which Lease pertains to certain property located at
or about 56 Mechanic Falls Road in the Town of Oxford, County of Oxford, and
State of Maine, as more fully described in the Lease (referred to herein as the
“Leased Premises”); and

WHEREAS, the Commencement Date (as defined in the Lease) under the Lease is
scheduled to occur on the Acquisition Date (as defined in the Lease) and parties
desire to amend the Commencement Date.

NOW THEREFORE in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the parties, intending to
be 1egally bound, hereby agree as follows:

1.                  Amendment to Commencement Date. The term “Commencement
Date,” as used in the Lease, is hereby amended to mean the later of (i) the
Acquisition Date; or (ii) the date that Landlord is able to deliver possession
of the Leased Premises to Tenant.

2.                  Capitalized Terms. Capitalized terms that are used but not
defined in this Amendment but that are defined in the Lease have the meaning
ascribed to such terms in the Lease.

3.                  Ratifications. The Lease, as amended by this Amendment,
remains in full force and effect and is hereby ratified and confirmed.

4.                  Successors and Assigns. This Amendment is binding upon and
inures to the benefit of the parties hereto and their respective successors and
assigns (but the foregoing is not to be construed as consent on the part of
Landlord to any assignment by Tenant of the Lease, as amended by this
Amendment).

5.                  Governing Law. This Amendment and all claims and/or causes
of action (whether arising in contract, in tort, or by statute) that may be
based upon, arise out of, or relate to this Amendment, shall be governed by, and
enforced in accordance with, the laws of the State of Maine, without regard or
reference to conflicts of law principles.

6.                  Multiple Counterparts. This Amendment may be executed in
multiple counterparts, each of which will constitute an original, and all of
which, taken together, will constitute a single instrument.

{Signature Page Follows}

 

 



IN WITNESS WHEREOF, Landlord and Tenant have caused this Amendment to be
executed by their duly authorized undersigned representatives as of the day and
year first written above.

 

 

WITNESS:   LANDLORD:     56 Mechanic Falls Road, LLC        
 
  By: /s/ David J. Noble
 
    Name:  David J. Noble
 
    Title: President
 

 

 

    TENANT:     KBS Builders, INC.       /s/
 
  By:

/s/ Daniel M. Koch

    Printed Name:

Daniel M. Koch

    Title:

President

 

 

    SEEN AND AGREED TO:     GUARANTOR:     ATRM Holdings, INC.       /s/
 
  By:

/s/ Daniel M. Koch

    Printed Name:

Daniel M. Koch

    Title:

President & CEO

 

 

 

